Case 9:20-cr-80025-DMM Document 8 Entered on FLSD Docket 03/03/2020 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   20-cr-80025-Middlebrooks/Brannon
                           Case No.-  -----------
                                   18 u.s.c. § 2251
                                   18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                   18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                   18 u.s.c. § 2253


 UNITED STATES OF AMERICA
                                                                    FILED BY       ? f=>           D.C.
 vs.

 ROBERT DANIEL SOLOVE,
                                                                           MAR 03 2020
                                                                            ANGELA E. NOBLE
                                                                           CLERK U.S. DIST. CT.
    Defendant.                                                             S.O. OF FLA. - W.P.8.
 ________________ /



                                          INDICTMENT

        The Grand Jury charges that:

                                           COUNT 1
                                   18 U.S.C. §§ 2251(a) and (e)

        As early as on or about July 16, 2018, and no later than on or about February 14, 2020, the

 exact dates being unknown to the Grand Jury, in Palm Beach County, in the Southern District of

 Florida, the defendant,
                                             ¥--S
                             .11 R.ofhcP.i
                            ;'Yf              DANIEL SOLOVE

 did use, persuade, induce, entice, and coerce a minor to engage in sexually explicit conduct for the

 purpose of producing any visual depiction of such conduct, and such visual depiction was produced

 using materials that had been mailed, shipped, and transported in interstate and foreign commerce

 by any means, in violation of Title 18, United States Code, Sections 225l(a) and (e).
Case 9:20-cr-80025-DMM Document 8 Entered on FLSD Docket 03/03/2020 Page 2 of 6




                                            COUNT 2
                                  18 U.S.C. §§ 2252(a)(2) & (b)(l)

         On or about January 3, 2020, in Palm Beach County, in the Southern District of Florida,

  and elsewhere, the defendant,

                                  ROBERT DANIEL SOLOVE,

  did knowingly distribute any visual depiction, using any means and facility of interstate and

  foreign commerce, and that had been shipped and transported in and affecting interstate and

  foreign commerce, and the production of such visual depiction involved the use of a minor engaged

  in sexually explicit conduct, as defined in Title 18, United State Code, Section 2256(2), and such

  visual depiction was of such conduct, in violation of Title 18, United States Code, Sections

  2252(a)(2) and (b)(l).


                                            COUNT 3
                                  18 U.S.C. §§ 2252(a)(2) & (b)(l)

          On or about February 14, 2020, in Palm Beach County, in the Southern District of Florida,

  and elsewhere, the defendant,

                                  ROBERT DANIEL SOLOVE,

  did knowingly distribute any visual depiction, using any means and facility of interstate and

  foreign commerce, and that had been shipped and transported in and affecting interstate and

  foreign commerce, and the production of such visual depiction involved the use of a minor engaged

  in sexually explicit conduct, as defined in Title 18, United State Code, Section 2256(2), and such

  visual depiction was of such conduct, in violation of Title 18, United States Code, Sections

  2252(a)(2) and (b)( l ).




                                                  2
Case 9:20-cr-80025-DMM Document 8 Entered on FLSD Docket 03/03/2020 Page 3 of 6




                                           COUNTS4-5
                                 18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)

         On or about February 19, 2020, in Palm Beach County, in the Southern District of Florida,

 and elsewhere, the defendant,

                                   ROBERT DANIEL SOLOVE,

  did knowingly possess the following matters, which contained any visual depiction that had been

  shipped and transported using any means and facility of interstate and foreign commerce, and in

  and affecting interstate and foreign commerce, and which was produced using materials which had

  been so shipped and transported, by any means, including by computer, and the production of such

  visual depiction having involved the use of a minor engaged in sexually explicit conduct, as

  defined in Title 18, United States Code, Section 2256(2), and such visual depiction was of such

  conduct, in violation of Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2), to wit:

                       Count                              Device / Matter
                          4                   Samsung Galaxy J7 Star Cellular Phone

                          5                     Samsung Galaxy S9 Cellular Phone


         Pursuant to Title 18, United States Code, Section 2252(b)(2), it is further alleged that such

  visual depiction involved a prepubescent minor and a minor who had not attained twelve years of

  age.




                                           FORFEITURE

         1.      The allegations of this Indictment are re-alleged and by this reference fully

  incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

  property in which the defendant, ROBERT DANIEL SOLOVE, has an interest.




                                                   3
Case 9:20-cr-80025-DMM Document 8 Entered on FLSD Docket 03/03/2020 Page 4 of 6




         2.     Pursuant to Title 18, United States Code, Section 2253, upon conviction of any

 offense in violation of Title 18, United States Code, Section 2252, as alleged in this Indictment,

 defendant ROBERT DANIEL SOLOVE, shall forfeit to the United States:

                (a)     any visual depiction described in Title 18, United States Code, Sections

 225 1, 2251A, 2252, 2252A, 2252B, or 2260 or any book, magazine, periodical, film, videotape,

 or other matter which contains any such visual depiction, which was produced, transported, mailed,

 shipped or received in violation of Chapter 110 of Title 18, United States Code;

                (b)     any property, real or personal, constituting or traceable to gross profits or

 other proceeds which the defendant obtained from the offense(s); and

                (c)     any property, real or personal, used or intended to be used to commit or to

 promote the commission of the offense(s) or any property traceable to such property;

         3.     The property which is subject to forfeiture includes, but is not limited to:

                (a). one (1) Samsung Galaxy J7 Star Cellular Phone; and

                 (b). one ( 1) Samsung Galaxy S9 Cellular Phone.

         All pursuant to Title 18, United States Code, Section 2253, and the procedures set forth at

  Title 2 1, United States Code, Section 853.



                                                                       FOREPERSON




                                                   4
 Case 9:20-cr-80025-DMM Document 8 Entered on FLSD Docket 03/03/2020 Page 5 of 6
                                                 U ITED STATES DISTRICT COURT
                                                SOUTH ERN DJSTRICT OF FLORIDA

   UNITED STATES OF AMERICA                                  CASE O .._ 20-cr-80025-Middlebrooks/Brannon
                                                                         _ _ _ _ _ _ __ _ __ _ _ __ _
   v.
                                                             CERTIFICATE OF TRIAL ATTORNEY*
   ROBERT DANIEL SOLOVE

                                                             Superseding Case Information:
                                 Defendant.

Court Division : (Select One)                                New defendant(s)            Yes       No
       M iami                 Key West                       Number of new defendants
       FTL         ✓          W PB            FTP            Total number of counts

         1.       I have carefully considered the allegations of the indictment, the number of defe ndants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.       l am aware that the information supplied on this statement will be relied upo n by the Judges of this
                  Court in setting thei r calendars and scheduli ng criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C.Section3161.
         3.       Interpreter:    (Yes or No)           No
                  List language and/or dialect
         4.       This case will take _5_ days fo r the parties to try.
         5.       Please check appropriate category and type of offense li sted below:

                  (Check only one)                                   (Check only one)


                                                    ✓
                  0 to S days                                        Petty
         II       6 to 10 days                                       Minor
         HT       11 to 20 days                                      Misdem.
         IV       21 to 60 days                                      Felony              ✓


         V        61 days and over
         6.       Has this case previously been filed in this District Court?     (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)
                                                                       --------------
          Has a complaint been filed in this matter?         (Yes or No)      Yes
          l fyes: Magistrate Case No.                        20-MJ-8082-DLB
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of              2/ 19/2020
          Defendant(s) in state custody as of
          Rule 20 from the District of
           Is this a potential death penalty case? (Yes or No)

          7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                   prior toA ugust 9, 2013(Mag. JudgeA liciaO.Valle)?              Yes              No ✓

          8.       Does this case orig inate from a matter pending in the No1t hern Region U.S. Attorney's Office
                   pdocto August 8, 2014 {Mag. Judge Shaoiek M~




                                                                      ASSISTANT UNITED STATES ATTORNEY
                                                                      FL Bar/Court l.D. No. 0648477
  *Penalty Sheet(s) attached                                                                                 REV 8/ 13/2018
Case 9:20-cr-80025-DMM Document 8 Entered on FLSD Docket 03/03/2020 Page 6 of 6




                               U ITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET

   Defendant's Name:      ROBERT DANIEL SOLOVE

   Case No: 20-cr-80025-Middlebrooks/Brannon
            _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __

   Count #: I

   Production of Child Pornography

   T itle 18, United States Code, Section 225 l(a)

   *Max. Penalty: 30 Years' Imprisonment ( 15 year minimum mandatory), $250,000 fine,
   Superv ised Release o f 5 Years to Life, $5 000 Special Assessment, $100 Assessment, Restitution


   Counts #: 2 - 3

   D istri bution of Child Pornography

   Title 18, United States Code, Section 2252(a)(2) & (b)(l )

   *Max. Penalty: 20 Years' Imprisonment (5 year minimum mandatory), $250,000 fine,
   Supervised Release of 5 Years to Life, $5000 Special Assessment, $ 100 Assessment, Restitution


   Count #: 4 - 5

   Possession of ChiId Pornography

   T itle 18, United States Code, Sectio n 2252(a)(4)(B) & (b)(2)

   *Max. Penalty : 20 Years' Imprisonment, $250,000 fine, Supervised Release of 5 Years to
   Life, $5000 Special Assessment, $100 Assessment, Restitution




    *Refers only to possible term of incarceration, fines, special assessments, does not include
   possible restitution, parole terms, or forfeitures that may be applica ble.
